Citation Nr: 1640405	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-49 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979, and from May 1980 to August 1984. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a July 2010 rating action by the Regional Office (RO) in Boise, Idaho, which determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss.  In May 2014, the Board reopened the claim, and remanded it for additional development.  

In February 2011, the Veteran was afforded a hearing at the RO.  A transcript of the hearing is of record.  

Jurisdiction over the Veteran's claims file is currently with the RO in Detroit, Michigan.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right ear hearing loss is related to his service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss is related to his service.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for right ear hearing loss.  During his hearing, held in February 2011, and in written testimony, he has asserted that during service, he was a crew chief for many years, and that he was exposed to loud noise from jet aircraft.  

In September 1985, and January 2009, the RO denied claims for service connection for bilateral hearing loss.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015). 

In December 2009, the Veteran filed to reopen his claim for service connection.  In July 2010, the RO denied the claim.  The Veteran appealed.  In May 2014, the Board reopened the claim, and remanded it for additional development.  

In October 2014, the RO granted service connection for left ear hearing loss.  

The Board notes that service connection is also in effect for tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharges (DD Form 214s) show that his primary specialty titles involved aircraft maintenance, and that he had training in aircraft maintenance.
  
The Veteran's service personnel records include a number of performance evaluations, which show that he performed duties in aircraft maintenance.

The Veteran's service treatment records contain a number of audiometric evaluations which do not show that he had right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran's separation examination report from his second period of active duty, dated in July 1984, shows that his ears and drums were clinically evaluated as normal, and that he did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  See also July 1981 examination report (same).  In the associated "report of medical history" to the July 1984 examination report, the Veteran indicated that he had a history of hearing loss, and that his usual occupation was crew chief.  

As for the post-service medical evidence, a VA audiometric examination report, dated in July 1985, shows that the Veteran complained of hearing loss.  On examination, he did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A November 2009 VA audiometric examination report shows that the Veteran has right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A March 2010 VA audiometric examination report shows that the Veteran has right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The report notes mild high frequency sensorineural hearing loss, right ear.  The examiner concluded that his hearing loss is less likely than not due to active duty noise exposure, explaining that his separation audiogram in 1984 showed normal pure tone hearing thresholds bilaterally.  

A July 2014 VA audiometric examination report shows that the Veteran has right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran reported exposure to loud noise from jet aircraft, and using "muffs" during service that did not block out the noise.  The report notes mild bilateral sensorineural hearing loss through 2,000 Hz, dropping to a severe sensorineural hearing loss in the higher frequencies, slightly poorer in the left ear.  The examiner concluded that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of his service.  The examiner explained that he had normal hearing upon separation from service, and no significant threshold shifts.   

The Board finds that service connection for right ear hearing loss is warranted.  The Board has considered the March 2010 and July 2014 VA examiners' opinions.  However, the March 2010 VA examiner indicated that her conclusion was based on the fact that right ear hearing loss was not shown upon separation from service, and this rationale is therefore insufficient under current legal authority.  Hensley, 5 Vet. App. at 160; Ledford, 3 Vet. App. at 89.  

The March 2010 VA examiner also did not discuss the probative value of the Veteran's statements regarding his hearing loss, specifically, the VA examiner did not record or discuss the Veteran's report of diminished hearing during service.  In this regard, the Veteran's claimed exposure to loud noise from jet aircraft is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  The Veteran has asserted that he had (bilateral) hearing loss during service, while performing duties as a jet aircraft mechanic and crew chief, with ongoing hearing loss symptomatology since that time.  

A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  With regard to the July 2014 VA opinion, this opinion noted his reported history, but it did not discuss the probative value of the Veteran's statements regarding his inservice hearing loss with ongoing hearing loss symptomatology since that time, nor did it provide an opinion as to whether or not the Veteran's right ear hearing loss had been caused or aggravated by his service-connected left ear hearing loss and/or tinnitus.   See 38 C.F.R. § 3.310 (2015).  Given the foregoing, the Board is unable to find that either of these opinions are adequately explained, such that they warrant significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no other competent opinion of record that weighs against the claim.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown right ear hearing loss was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for right ear hearing loss is warranted.  

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


